Citation Nr: 1532157	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-30 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for an acromioclavicular separation, left shoulder, with intermittent radiculopathy.
 
2.  Entitlement to an initial compensable rating for a left knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for right foot peroneal neuropathy.

4.  Entitlement to an initial rating in excess of 10 percent for scars, forehead, lower lip, and mid-chin.
 
5.  Entitlement to an initial compensable rating for scars, right thigh graft, and  left lateral mid leg.

6.  Entitlement to an initial rating in excess of 10 percent for a burn scar of the right foot.




REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2006 to June 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 rating decisions by the Hartford , Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA).

In a February 28, 2015 rating decision, the RO granted entitlement to service connection for traumatic brain injury, granted service connection for loss of teeth, and provided separate 10 percent ratings for left upper extremity radiculopathy and burn scar of the right foot.  Additionally, the right foot superficial peroneal neuropathy disability rating was increased from noncompensable to 10 percent, effective June 22, 2010 (date of discharge from service).

In June 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board recognizes that the Veteran did not officially file a notice of disagreement with the portion of the September 2010 rating decision which established an initial noncompensable disability rating for scars, right thigh graft, left lateral mid leg and right foot dorsum graft site.  However, the Veteran's representative has indicated that all of the Veteran's asserted claims on appeal stem from a single etiology: a 2007 in-service automobile accident.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the United States Court of Appeals for Veterans Claims (Court) held that, for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other conditions.  In this case, the Veteran's assertions-particularly during his June 2012 Board hearing-reflect that a claim for an increased rating for his right foot scar is part and parcel of his claim for an increased rating for his right foot neuropathy.  As such, the Board has taken jurisdiction over the claim for an initial compensable disability rating for scars, right thigh graft, left lateral mid leg and right foot dorsum graft site.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDINGS OF FACT

1. The Veteran's left shoulder injury is manifested by malunion of the acromioclavicular joint.  The Veteran does not have ankylosis, nonunion or dislocation of the clavicle/scapula, impairment of the humerus, or movement limited to shoulder level.

2.  The Veteran's service-connected left knee disability was manifested by subjective complaints of locking and objective evidence of slight instability.  He had a full range of motion of his left knee.

3.  The Veteran's service-connected right foot peroneal nerve neuropathy was manifested by moderate incomplete paralysis; and not by severe incomplete paralysis, complete paralysis characterized by weakened eversion of the foot, complete loss of dorsal flexion of the foot or loss of abduction and weakened adduction of the foot, neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances and constant pain, or neuralgia characterized by a dull and intermittent pain.

4.  The service-connected facial scars (forehead, lip and chin) have been manifested by one characteristic of disfigurement, a surface contour of scar elevated on palpation.  Additional characteristics of disfigurement were not shown, nor was there visible or palpable tissue loss, gross distortion or asymmetry of features, or painful or unstable scars.

5.  The Veteran's service-connected scars of the right thigh and left lateral mid leg were superficial nonlinear scars of an area less than 929 sq. cm.; the scars were not painful or unstable.

6.  The Veteran's service-connected burn scar of the right foot is a deep nonlinear scar of an area greater than 77 sq. cm. but less than 465 sq. cm. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for grade 1 acromioclavicular separation of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.40 , 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5201, 5203; 4.124a, Diagnostic Code 8519-5203 (2014).

2.  The criteria for an initial rating of 10 percent, but not higher, for left knee MCL/PCL strain have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.7, Diagnostic Codes 5003, 5010, 5257, 5260, VAOPGCPREC 23-97 (July 1, 1997).

3.  The criteria for an initial rating in excess of 10 percent for right foot peroneal neuropathy have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8522.

4.  The criteria for an initial rating in excess of 10 percent for facial scars (forehead, chin and lip) have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118a, Diagnostic Codes 7800, 7804.

5.  The criteria for an initial compensable rating for scars of the right thigh and left lateral mid leg have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118a, Diagnostic Codes 7802, 7804.

6.  The criteria for an initial rating of 20 percent, and no higher, for a burn scar on the right foot have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118a, Diagnostic Code 7801.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided the Veteran notice by a June 2010 letter.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  All of the necessary notice was provided before the initial adjudication, there was subsequent readjudication, and so there is no procedural problem.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VA has provided VA examinations regarding the Veteran's increased rating claims.  The examination reports include statements from the Veteran, review of the record, and evaluation of the Veteran's knee, shoulder, foot and scars.  The examination reports are therefore adequate.  The Veteran has additionally submitted private treatment records, which are contained in the virtual record.   There is no indication in the record that any additional evidence, relevant to the issues decided, are available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board concludes that all available evidence has been obtained and that there is sufficient evidence on file on which to make a decision on the issue decided on appeal. The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  The Veteran presented detailed testimony regarding the symptoms and impact of his various disabilities, and his belief that he should have increased ratings for the disabilities.  The VLJ additionally questioned the veteran about any ongoing treatment he was receiving and suggested additional issues be addressed by the VA as they arose from the same in-service accident, and the Veteran had mentioned their impact during the hearing (as noted in the introduction).  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).. 

Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14 (2013); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When assigning ratings, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Left Shoulder

The Veteran's right shoulder disability has been assigned a hyphenated rating of 8519-5203.  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  38 C.F.R. § 4.27.

Diagnostic Code 5203 provides ratings for "other impairment of the clavicle or scapula."  Malunion of the clavicle or scapula is rated as 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent disabling; nonunion of the clavicle or scapula with loose movement is rated as 20 percent disabling.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent disabling.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a . 

Shoulder joint motion is depicted at 38 C.F.R. § 4.71, Plate I. According to this illustration, flexion (forward elevation) of the shoulder is from 0 degrees to 180 degrees, abduction is from 0 degrees to 180 degrees, external rotation is from 0 degrees to 90 degrees, and internal rotation is from 0 degrees to 90 degrees.

Diagnostic Code 5200 provides that favorable ankylosis of the scapulohumeral joint of the major arm, with abduction to 60 degrees so as to reach the mouth and head, is rated as 30 percent disabling.  Ankylosis that is intermediate between favorable and unfavorable ankylosis warrants a 40 percent evaluation. Unfavorable ankylosis with abduction limited to 25 degrees is assigned a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  A Note explains that the scapula and humerus move as one piece when this joint is ankylosed.

Where arm limitation of motion is limited to 25 degrees from the side, a 40 percent evaluation is assigned for the major side.  Limitation of motion midway between the side and shoulder level contemplates a 30 percent rating; while limitation of motion at shoulder level contemplates a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Diagnostic Code 5202 provides ratings for other impairment of the humerus. Malunion of the humerus with moderate deformity is rated as 20 percent disabling; malunion of the humerus with marked deformity is rated as 30 percent disabling. Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent disabling; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent disabling. Fibrous union of the humerus is rated as 50 percent disabling. Nonunion of the humerus (false flail joint) is rated as 60 percent disabling.  Loss of the head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder.  38 C.F.R. § 4.71a .

In November 2007, the Veteran was involved in a serious motor vehicle accident.  This accident is the basis for his current disability claims.  A November 2007 x-ray showed that the Veteran suffered a fracture of the coracoid process.  His clavicle and acromioclavicular (AC) joint and glenohumeral joints remained intact.  On examination, the Veteran's left shoulder was tender anteriorly and laterally.  His sensation was intact to light touch and throughout his left hand.  He was able to flex and extend all digits.  The orthopedic physician noted that his coracoid process fracture was "minimally displaced."  He was treated non operatively with a sling and analgesics.  

In August 2010, the Veteran was afforded a VA examination.  The Veteran reported he was provided an MRI in 2008 in service, but he was unsure of the results.  The Board notes that x-rays of the left shoulder are provided in the service records, and an MRI of the left knee, but an MRI of the left shoulder is not contained in the record.  He reported the 2008 MRI showed an abnormality with the joint, but that "it was not worth the surgery to correct it."  He reported occasionally developing numbness in the left shoulder and arm.  He was not able to determine the cause of the numbness, which starts with tingling in the shoulder and then goes down to his fingers.  He only had tingling, no gross numbness.  He was able to use the arm and did not report any limitations, but that the left was "somewhat less strong than it was before the accident."  He reported mild weakness with elevation of the arm over his head.  There was objective evidence of painful motion on examination, but no instability or weakness.  His flexion was zero to 180 degrees, abduction was zero to 170 degrees, and internal and external rotation from zero to 90 degrees.  His range of motion included pain but was not limited by pain, including upon repeat testing.  X-rays taken in conjunction with the claim showed Grade 1 acromioclavicular joint separation and a suggestion of small exostosis along the inferior distal aspect of the clavicle.  The examiner noted he had subjective intermittent radiculopathy.  

In a September 2010 rating decision, the RO granted service connection for Grade 1 acromioclavicular separation of the left shoulder with intermittent radiculopathy.  A 10 percent rating was assigned based on limited abduction of the left shoulder, mild weakness with elevation of the arm overhead and subjective reports of numbness and tingling.  

In June 2012, the Veteran testified that ever since his left shoulder was "broken" that his left arm is not as strong.  He reported that it is difficult for him to lift things overhead because his right arm has to compensate for his left shoulder.  He uses his left arm/shoulder to balance/stabilize objects, and has to do the lifting with his right shoulder.  He feels his right arm is "significantly stronger" than his left arm.  He reported he can no longer to pull ups or push-ups due to his left shoulder.  He wanted to get a job in construction but feels that he is not able to due to his shoulder and knee. 

In July 2012, the Veteran sought treatment for his left shoulder.  He reported shoulder pain with activity, ranging from 2 to 6 out of 10 pain.  He reported his shoulder was stiff, and that it seemed "weaker."  He reported his 2007 accident and his treatment with NSAIDS.  He stated he had physical therapy for his knee, but not for his shoulder.  On examination, he had full range of motion.  There was "some tenderness to left flexion against resistance."  The impression was of chronic left shoulder sprain.  He was given Naprosyn and physical therapy was suggested.   

In January 2015, the Veteran was afforded an updated VA examination of his shoulder.  He did not report flare-ups of symptoms that impact the function of the shoulder or arm.  He had normal range of motion testing for his left shoulder.  The examiner found that there was no evidence of pain with weight bearing, or of tenderness or pain on palpation of the joint.  He did not have loss of motion with repeated range of motion tests.  He had normal, 5/5, strength with forward flexion and abduction of the shoulder.  There was no reduction in muscle strength.  There was no ankylosis of the joint.  He also did not have shoulder instability, dislocation or labral pathology .  The examiner found that he did not have a clavicle, scapula, or AC joint condition.  He did not have malunion of the humerus with deformity.  January 2015 x-rays taken in conjunction with the examination showed a normal shoulder, with normal bone, soft tissue, joint spaces and alignment. 

The Board finds that an increased rating of 20 percent for the left shoulder is not warranted.  Although x-rays from 2007 in service showed that the Veteran coracoid was "minimally displaced," by 2010 the Veteran had only a Grade 1 AC separation.  Malunion of the clavicle or scapula warrants a 10 percent rating.  By the 2015 examination, there was no evidence of malunion or nonunion of the clavicle or scapula.  Additionally, the VA examination reports do not document dislocation of the scapula or clavicle (5203), impairment of the humerus (5202), or ankylosis (5200).  The Veteran's arm range of motion was from zero to 180 degrees.  Although in 2010 his abduction was limited 10 degrees to 170, there is no evidence that his arm motion was ever limited to shoulder height.  As such, a rating in excess of 10 percent under the musculoskeletal Diagnostic Codes 5200-5203 is not warranted.  Notably, x-rays did not diagnose arthritis.

The Veteran's left shoulder disability has been assigned a hyphenated rating which also encompasses nerve impairment under Diagnostic Code 8519.  In the February 2015 rating decision, the left arm was also additionally assigned a separate 10 percent rating for radiculopathy under Diagnostic Code 8616.  

Diagnostic Code 8519 sets forth criteria for evaluating paralysis and incomplete paralysis of the long thoracic nerve.  Complete paralysis of the nerve on the major side, manifested by inability to raise the arm about shoulder level, and the winged scapula deformity is rated as 30 percent disabling.  Severe incomplete paralysis of the nerve as rated as 20 percent disabling; moderate incomplete paralysis is rated as 10 percent disabling; and mild incomplete paralysis is rated as noncompensable, or 0 percent disabling.  A Note provides that a rating under this Diagnostic Code is not to be combined with lost motion above the shoulder level.  38 C.F.R. § 4.124a, Diagnostic Code 8519. 

Diagnostic Code 8616 provides ratings for paralysis of the ulnar nerve.  For the minor shoulder, a 10 percent rating is assigned for mild incomplete paralysis, a 20 percent rating is assigned for moderate incomplete paralysis, and a 30 percent rating for severe incomplete paralysis.  Complete paralysis of the ulnar nerve, with "griffin claw" deformity, due to flexor contraction of the right and little fingers, atrophy very marked in the dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, warrants a 50 percent rating for the minor shoulder. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a .

The February 2015 rating decision noted that the separate 10 percent rating for left upper extremity radiculopathy was based on the 2010 complaints of tingling and numbness, and the 2015 notation of left upper extremity radiculopathy with numbness to the hand and three fingers with decreased sensation of the ulnar nerve noted as mild.  

During the January 2015 nerve examination, the Veteran reported numbness from his left shoulder down to the last 3 fingers of the left hand.  He also reported his left arm was weaker than his right.  He reported mild paresthesias and mild numbness of the left upper extremity.  Strength testing revealed normal strength throughout.  He also had normal deep tendon reflexes.  The examiner found that the Veteran had mild incomplete paralysis of the ulnar nerve of the left arm.  There were no other left upper extremity nerves listed as impaired in the examination report.  The Veteran attended a separate January 2015 muscle examination; however, he reported to the examiner that he did not file a claim for muscle injury and that he has a muscle injury.  The examination additionally did not reveal a muscle disability associated with the left arm.

The Veteran's left shoulder disability is currently appropriately rated at 10 percent disabling under Diagnostic Code 5203 for malunion of the clavicle/scapula, and 10 percent disabling under Diagnostic Code 8616 for mild incomplete paralysis of the ulnar nerve.  Although the Veteran's left shoulder was initially rated under 8519-5203, subsequent examinations revealed that he has an ulnar nerve disability and not a thoracic nerve disability.  The ulnar nerve diagnostic code provides a 10 percent rating for mild incomplete paralysis, while the thoracic nerve diagnostic code provides a noncompensable rating.  As there is no evidence of a separate thoracic nerve disability, the Board finds that an additional separate rating is not warranted. 

In sum, as the evidence does not show nonunion or dislocation of the clavicle/scapula, impairment of the humerus, ankylosis of the joint, limitation of motion to shoulder level, an increased rating for the Veteran's left shoulder disability is not warranted.   

Left knee

The Veteran injured his left knee in service in August 2007, while playing football.  He is seeking an increased compensable rating for his left knee.  He reported during his June 2012 Board hearing that his knee "buckles" once a week.  If he walks "any distance," then the knee will "generally buckle."  He described the buckling as, "it kind of locks up as I'm trying to kick it out forward," so that when he steps down, his joint does not "cushion the blow" of stepping with a straightened knee.  He stumbles when this occurs. He reported that if he keeps his knee straight it will get to the point where he has to "break it free basically, like a little oomph to get it loose."  He reported he has fallen descending stairs because his knee "locked up."

The Veteran's knee disability is rated under 38 C.F.R. § 4.71a , Diagnostic Code 5257.  A 10 percent rating is assigned for evidence of slight recurrent subluxation or lateral instability of the knee; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  The Board notes that the words "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  Where warranted by the evidence, separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.

A September 2007 service treatment record showed that a month after his initial injury, his left knee was swollen, with "effusion since injury."  He was unable to straighten the left knee, and it would "suddenly buckle."  The Veteran denied that his knee would "lock up."  He was able to bear weight on his left knee, but he felt unstable when walking.  MRI results were noted by the orthopedist to have the wrong social security number, and the orthopedist was unsure if they were accurate.  On examination, he had tenderness over the MCL and medial joint line.  He had mild medial instability, and lateral instability.  His range of motion was from 15 degrees to 110 degrees.  A medial collateral ligament sprain and cruciate ligament posterior sprain were diagnosed.

A September 2007 left knee MRI showed a high grade partial tear of the posterior cruciate ligament (PCL), a lateral femoral condylar edema, and mild patellofemoral impingement.  The social security number associated with the MRI is incorrect, but appears to be a typo as it is only one number off from the Veteran's actual social security number, and his name is associated with the MRI.  

In August 2010, the Veteran was afforded a VA examination.  He reported he was tackled playing football and flet his knee "pop."  He reported he had MCL and PCL injuries, and that he was not sure of the severity.  His knee was wrapped, and he was treated by a private physician who stated the Veteran was "good to go" after reviewing an MRI.  He stated his knee is "a little stiff" in the morning or in cold weather.  He had no trouble running, walking or climbing stairs.  He avoided sports to avoid reinjury.  Although he complained of morning stiffness, he stated that once his knee was "warmed up" it functioned normally.  He did not report locking or giving way.  He denied flare-ups, and stated the knee was the same day to day.  He had a normal gait, with no functional limitations on standing and walking.  No evidence of ankylosis or abnormal weight bearing.  There was no objective evidence of painful motion, edema, effusion, instability, or weakness.  He had slight left medial joint line tenderness.  He had a full range of motion of the left knee from zero to 140 degrees.  There was no MCL/LCL laxity.  He had a negative Lachman's test of the ACL/PCL.  He had a negative McMurray's test of the medial and lateral meniscus.  His range of motion remained full after repeated testing.  He was diagnosed with left knee MCL/PCL strain, and noted to have mild functional impairment as subjectively reported.

As the Veteran's testimony during his June 2012 Board hearing included statements regarding instability, locking, and weakness, which are new complaints as compared to his 2010 examination, the Board remanded the claim for an updated exam.

In January 2015, the Veteran was afforded an updated knee examination.  During the examination he was noted to have "mild complaints of left knee pain on occasion."  He denied flare-ups that impacted the function of his knee.  Range of motion testing of his left knee was normal, zero to 140 degrees.  There was no pain with motion of  his knee.  There was also no pain with weight bearing or with palpation of the joint.  The Veteran had a full range of motion after repeated motion testing, and pain, weakness, fatigability or incoordination did not significantly limit his knee's ability with repeated use over a period of time.  He had normal muscle strength, and he did not have ankylosis of the knee joint.  Under joint stability, there was no history of recurrent subluxation or lateral instability.  However, on stability testing, the Veteran had left knee joint instability.  He did not have a meniscus (semilunar cartilage) condition.  X-rays of the left knee revealed focal distal medial femoral metaphyseal cortical thickening, possibly representing chronic Pellegrini-Stieda lesion, and a subcentimer calcified loose body located medial to the medial femoral condyle.  There was no objective evidence of crepitus.

The Board finds that a 10 percent rating for slight lateral instability is warranted.  The Veteran had instability and effusion in service shortly after his 2007 injury.  By 2010, the Veteran's left knee demonstrated limited symptoms, and he denied instability.  He reported only stiffness in the mornings and on occasion.  However, by the 2012 Board hearing, the Veteran stated that his knee was occasionally buckling or locking up.  This buckling/locking caused him to be careful to keep his knee bent so that he did not step on the leg with the knee straight, which would cause him to stumble.  The most recent VA examination showed that he had some left knee instability.  The Veteran had "mild" left knee complaints, and he did not have painful motion or crepitus.  The Board finds that the Veteran's instability is does not meet the criteria for moderate or severe instability as he has only described mild impairments.  He has stated that as long as he keeps his knee from staying in a straight position that he is able to functionally use his knee and it will not lock/buckle on him.  He has testified that his knee feels as though it may buckle on him once per week.  Notably, in 2010, the Veteran stated he was able to walk and run without limitation from his left knee.  He now feels as though the knee "buckles" after walking for a bit of a distance.  The evidence does not support a finding of moderate or severe instability.  He does not have a history of subluxation of the knee.

Additionally, the evidence does not show that his knee has been ankylosed (DC 5256), and although there is evidence of locking, it is not associated with dislocated semilunar cartilage (DC 5258).  Given the presence of locking, the Board has considered the possibility of assigning an analogous rating under DC 5258.  However, although effusion was noted on active duty, it has not been shown at any time during the period this claim has been pending.  In particular, both the 2010 and 2015 VA examinations were negative for evidence of effusion, and, in fact, it was specifically noted during the January 2015 VA examination that he had no history of recurrent effusion.  Thus, the Board finds that a separate rating is not warranted.

The Board further notes that the Veteran's ranges of motion of the knee have been full and pain-free on examination.   In order for a rating of 10 percent for limitation of motion, there must be evidence of flexion functionally limited to 45 degrees (DC 5260) or extension functionally limited to 10 degrees (DC 5261).  X-ray imaging on VA examination did not show tibia and fibula impairment, and thus a rating under DC 5262 is also not warranted. 

When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Here, however, x-ray findings confirm that the Veteran's knee is without arthritis, and thus a separate rating for painful motion is not warranted at any time during the period on appeal.

As such, the evidence reveals that a 10 percent rating for mild left knee instability is warranted.  

Right Foot Neuropathy

In a February 2015 rating decision, the Veteran's right foot neuropathy was increased to 10 percent, effective from his date of discharge from service.  

The Veteran's right foot neuropathy is rated under Diagnostic Code 8522, for paralysis of the superficial peroneal nerve.  38 C.F.R. § 4.124a  , Diagnostic Code 8522.  A noncompensable rating is warranted for mild incomplete paralysis of the superficial peroneal nerve.  A 10 percent rating is warranted for moderate incomplete paralysis of the superficial peroneal nerve.  A 20 percent rating is warranted for severe incomplete paralysis of the superficial peroneal nerve.  A 30 percent rating is warranted for complete paralysis of the superficial peroneal nerve with weakened eversion of the foot.  

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis. 38 C.F.R. § 4.123.  Thus, neuritis, depending on its severity, can be assigned a 20 percent rating as listed for moderate incomplete paralysis or a 30 percent rating based on severe incomplete paralysis. 38 C.F.R. § 4.124a, Diagnostic Code 8622.  Neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  Thus, neuralgia can be assigned a maximum disability rating of 20 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8722.

During his June 2012 Board hearing, the Veteran testified that his middle toes go numb every day.  When he walks for more than a mile, his big toe and pinky toe will also go numb.  He stated he has light feeling in the skin graft on his right foot.  Although the scar on his foot id generally numb, when pushed on, or when something strikes his foot, he can feel it all the way to his shin.  So he describes the skin as thin, and causing the foot to be sensitive.  "The whole foot becomes one big nerve" with any pressure or pain to the skin graft.  He stated that because of his knee and foot he is no longer able to walk or run, or do many strenuous exercises.  

In August 2010, the Veteran was afforded a VA examination.  It was noted he was hospitalized for month following his November 2007 motor vehicle accident, including a stay in a burn unit for his right foot skin grafting.  He was noted to have sustained a large, near-total dorsal burn, on his right foot, now with a graft scar at the site of the original injury.  He had numbness in the scar itself, but is able to appreciate moderate pressure deep in the tissue.  

In January 2015, the Veteran was afforded a VA nerve examination.  He was diagnosed with right superficial peroneal neuropathy secondary to his burn with skin grafts of the right foot.  He described numbness of the area of the skin graft and of the center 3 toes of that foot.  He reported moderate intermittent pain and moderate numbness of the right foot.  His muscle strength and deep tendon reflexes were normal.  He had decreased light touch and temperature over the dorsum of the right foot and middle 3 toes.  The examiner found that the Veteran had moderate incomplete paralysis of the superficial peroneal nerve.  

As noted above, a 10 percent rating is assigned for moderate incomplete paralysis of the superficial peroneal nerve under Diagnostic Code 8522.  The evidence of record includes a VA examiner's assessment of the Veteran's nerve disability as moderate, and identifies the nerve as the peroneal nerve.  There is no evidence of record that the Veteran's right peroneal nerve neuropathy is severe.  The Veteran has described his disability as a feeling of numbness on the skin graft and three of his toes, with increased numbness to the remainder of his toes after walking more than a mile.  He has not described constant pain, and he does not have muscle or deep tendon reflex problems.  The Board finds the Veteran's statements regarding the severity of his peroneal nerve symptoms to be competent and credible.  The determination that his peroneal nerve disability is moderate in its severity is partially based on the Veteran's statements.  As such, the Board finds that entitlement to a rating in excess of 10 percent for right peroneal nerve disability is not warranted.


Scars

The Veteran has several scars as a result of his November 2007 motor vehicle accident.  

The August 2010 VA examination noted the Veteran had one facial laceration to his forehead, and one below his lower lip, as a result of his in-service car accident.  The injury to his lip required repair of both the inner/outer lip/chin area.  The injured/repaired part of the lip is thicker than it was prior to the injury.  The Veteran does not have trouble eating or talking.  The forehead scar extended into the hairline, and was 5 cm x 0.5 cm.  The scar was raised and hypopigmented.  There was no pain on examination, no adherence to underlying tissue, and the scar was stable.  There was slight elevation of the scar on palpation.  The scar was superficial, with no keloid formation.  There was no gross distortion/asymmetry of the forehead.  The lip and chin scar was 3.5 cm x 0.2 cm curvilinear scar from right para-central lip into the mid chin.  There was no pain or adherence to underlying tissue.  The scar was stable and superficial.  It was slightly hypopigmented.  It did not cause gross distortion/asymmetry of the lips.  There was a 4 cm linear scar, barely visible of the lower inner lip.  There was no pain or adherence to underlying tissue.  The scar was stable and superficial, without keloid formation.  There was no gross distortion/asymmetry of the lips.  Photographs were taken in conjunction with the examination, and were viewed by the Board.  

The January 2015 VA examination report noted that the scars of the Veteran's head and face were not painful or unstable.  The forehead scar was measured as 6 cm x 0.4 cm.  The lower lip/chin scar was measured as 3.5 cm x 0.2 cm.  The examiner found that the lower lip/chin scar was elevated on palpation.  He found that there was no abnormal pigmentation or texture of the scars, and that there was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The combined area associated with the forehead scar was 2.4 cm squared, the combined area of the lower lip/chin scar was 0.7 cm squared.

Diagnostic Code 7800 provides that scars of the head, face, or neck with one characteristic of disfigurement are assigned a 10 percent rating.  A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling. A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7800.

Under Note 1, the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square cm.); underlying soft tissue missing in an area exceeding 6 square inches (39 square cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39 square cm.).  Id.

Diagnostic Code 7804 assigns ratings for scars that are unstable or painful.  A 10 percent rating is assigned for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.  Note 1 under the diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118 , Diagnostic Code 7804.

The Board finds that the Veteran's facial scars meet the criteria for a 10 percent rating because the 2015 examination revealed one characteristic of disfigurement.  The Veteran had one scar that is elevated scar on palpation.  Scars of the head, face or neck with one characteristic of disfigurement warrant a 10 percent rating.  A higher rating is not warranted as the Veteran does not have two or three characteristics of disfigurement, visible tissue loss, or gross deformity/asymmetry.  Additionally, his scars are not painful or unstable.  The Veteran's statements that his lower lip scar is troublesome because it has caused his lip to be raised so that he bites it on occasion are taken into consideration with this increased rating, as his characteristic of disfigurement is that his lip scar has an elevated surface contour.  The Veteran does not have any additional characteristics of disfigurement.  Although his forehead scar was noted to be 0.5 cm in width during the 2010 examination, which is close to the 0.6 cm needed for an additional disfigurement characteristic, it was measured at 0.4 cm during the 2015 examination.  Additionally, although the 2010 examiner noted that his scars were hypopigmented, they did not equate to an area exceeding 39 sq. cm.  As such, the Board finds that entitlement to a rating in excess of 10 percent for scars of the forehead, chin and lip, is not warranted. 

Regarding his right thigh graft scar, the Veteran was noted in August 2010, to have a 25 cm x 9 cm frat site scar that was slightly hypopigmented with repigmentation occurring.  The scar was not painful, it did not adhere to underlying tissue, and it was stable and superficial.  His left lateral leg scar was measured as 6 cm x 0.5 cm.  It was slightly hypopigmented and slightly raised.  It was not painful, and it did not adhere to underlying tissue.  The scar was stable and superficial.  Neither the right graft scar nor the left leg scar was indurated/inflexible, and neither produced limitation of motion or other function.  Regarding the Veteran's right foot scar, the he was noted to have a 20.5 cm x 10 cm graft site scar, hyperpigmented with 17 cm x 0.5 cm paracentral linear scar to midline of graft.  The scar was not noted to be painful.  It did not adhere to underlying tissue.  It was stable, superficial, and did not cause limitation of motion.  It was not elevated or depressed on palpation.  Photographs were provided and viewed by the Board.

The January 2015 VA scars examination noted that the Veteran's right foot scar was painful, in that it had an intermittent tearing sensation.  None of the Veteran's leg or foot scars were unstable.  The Veteran's right foot scar was noted to be the result of a burn, and was "full thickness or sub-dermal."  His skin graft scar was noted to be superficial and non-linear.  It measured 16 cm x 26 cm.  His right foot scar was noted to be deep and non-linear.  It measured 19 cm x 11 cm.  The approximate total area of the right skin graft was 476 sq. cm. and the approximate total area of the right foot scar was 209 sq. cm.  The examiner did not provide details of the left leg scar.  Fortunately, the August 2010 examination provided measurements and a description with photographs of the left leg scar.  

Under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm) warrants a 20 percent evaluation. 

Under Diagnostic Code 7801, the Veteran's right foot skin graft scar warrants a 20 percent rating.  The January 2015 VA examiner noted the scar was deep and nonlinear, with an approximate total area of 209 sq. cm.   Although Diagnostic Code 7804 would provide a 10 percent rating for the Veteran's right foot burn because the scar is painful, a higher rating is found under Diagnostic Code 7801.  

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.

The Veteran's right leg graft scar and left leg scar are superficial and nonlinear.  The right graft scar is approximately 476 sq. cm, and does not meet the requirements for a 10 percent rating under Diagnostic Code 7802.  The left leg scar is approximately 3 sq. cm., and does not meet the requirements for a 10 percent rating under Diagnostic Code 7802.  Neither leg scar is painful or unstable, and therefore they do not meet the criteria for a 10 percent rating under Diagnostic Code 7804.  They do not affect joint function and therefore cannot be rated under alternative Diagnostic Codes.  As such, the Veteran's right graft scar and left leg scar do not warrant a compensable rating. 

Credibility

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  

Here, the Veteran was credible in reporting the symptoms and functional limitations of his left shoulder, left knee, right foot, and scars.  His assertions were taken into consideration in rating his disabilities.  Since his appeal, he has been granted a separate rating fir his foot scar, an increased rating for his right foot neuropathy, and a separate rating for his left shoulder radiculopathy.  Further increased ratings, other than the 20 percent for his right foot scar, are not warranted based on his statements and the VA examination reports and treatment records.

Extraschedular consideration

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's disabilities.  Thun v. Peake, 22 Vet. App. at 11.  The Veteran's shoulder disability has been rated both under musculoskeletal ratings and under a nerve rating.  Additionally, his right foot skin graft has been separately  rated based on the criteria for neuropathy and the criteria for scars.  The Veteran's left knee disability was contemplated under several diagnostic codes. 

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's disabilities.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms or manifestations that have not been contemplated by the disability ratings assigned.  As noted, the Veteran has nerve and musculoskeletal ratings for his left shoulder, and nerve and scar ratings for his right foot.  



ORDER

Entitlement to an initial disability rating in excess of 10 percent for an acromioclavicular separation, left shoulder, with intermittent radiculopathy is denied.
 
Entitlement to an initial 10 percent rating for a left knee disability is granted.

Entitlement to an initial rating in excess of 10 percent for right foot peroneal neuropathy is denied.

Entitlement to an initial rating in excess of 10 percent for scars, forehead, lower lip, and mid-chin is denied.
 
Entitlement to an initial compensable rating for scars, right thigh graft, and left lateral mid leg is denied.

Entitlement to an initial rating of 20 percent for a burn scar of the right foot is granted.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


